MEMORANDUM **
Manuel Alcala Farias appeals pro se from the district court’s order dismissing as time-barred his 42 U.S.C. § 1983 action alleging constitutional violations in connection with the wrongful death of his son, who died while incarcerated. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Fink v. Shedler, 192 F.3d 911, 913-14 (9th Cir.1999), we affirm.
Farias’ son died on May 31, 2000, but Farias did not bring this action until November 4, 2005. Although Farias has standing to bring a section 1983 claim based on his son’s death, see Tatum v. City and County of San Francisco, 441 F.3d 1090, 1093 n. 2 (9th Cir.2006), any such claim was subject to the one-year statute of limitations in effect at the time the claim accrued, see Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir.2004); Krupnick v. Duke Energy Morro Bay, LLC, 115 Cal.App.4th 1026, 9 Cal.Rptr.3d 767, 768-69 (2004). Farias did not allege any proper basis for tolling the statute. The district court therefore properly dismissed Farias’ action as time-barred.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.